               Case 2:17-cv-00028-JCC Document 121 Filed 08/21/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    VALERIE SAMPSON and DAVID                            CASE NO. C17-0028-JCC
      RAYMOND, on their own behalf and on the
10
      behalf of all others similarly situated              MINUTE ORDER
11
                              Plaintiffs,
12             v.

13    KNIGHT TRANSPORTATION, INC., an
      Arizona corporation, KNIGHT
14
      REFRIGERATED, LLC, an Arizona limited
15    liability company, and KNIGHT PORT
      SERVICES, LLC, an Arizona limited liability
16    company,

17                            Defendants.
18

19            The following Minute Order is made by direction of the Court, the Honorable John C.
20   Coughenour, United States District Judge:
21            This matter comes before the Court pursuant to the parties’ joint proposed case
22   management schedule (Dkt. No. 120). The Court hereby ENTERS the following scheduling
23   order:
24            1. The due date for the class list shall be August 24, 2020;
25            2. The due date for mailing of class notice shall be September 8, 2020;
26            3. The opt-out deadline shall be November 9, 2020;


     MINUTE ORDER
     C17-0028-JCC
     PAGE - 1
           Case 2:17-cv-00028-JCC Document 121 Filed 08/21/20 Page 2 of 2




 1        4. Expert reports are due April 12, 2021;

 2        5. The discovery cutoff is on June 20, 2021;

 3        6. Any dispositive motions must be filed no later than July 18, 2021;

 4        7. The proposed pretrial order must be filed no later than October 4, 2021;

 5        8. Trial briefs, voir dire, and jury instructions must be filed no later than October 14,

 6           2021; and

 7        9. Trial is set for October 18, 2021, at 9:30 a.m.

 8        DATED this 21st day of August 2020.
 9                                                        William M. McCool
                                                          Clerk of Court
10
                                                          s/Tomas Hernandez
11
                                                          Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0028-JCC
     PAGE - 2
